Judgment dismissing plaintiff’s complaint reversed, on the ground that the questions of defendants’ negligence and plaintiff’s freedom from contributory negligence were questions of fact proper to be submitted to the jury; and upon the stipulation of the parties the verdict of the jury in favor of the plaintiff is reinstated and judgment for plaintiff directed thereon, with costs to plaintiff appellant, both at the Trial Term and in this court. Jenks, P. J., Hirsehberg, Burr, Woodward and Rich, JJ., concurred.